DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a notification mean for generating the alert” in claim the claim 6.  The phrase “notification” can be found in paragraph 22 and 31 and figure 1 from the specification.  Examiner interpreted a notification is some type of alert like audio, haptic or visual that generated either by the wearable device or computing device.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-8, 10-11, 17 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method, comprising: collecting, by a processor deployed in a communications network, gait information associated with a user from a first wearable device worn by the user; collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user; calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user; and sending, by the processor, an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.".
Prior arts of record fail to disclose “A method, comprising: collecting, by a processor deployed in a communications network, gait information associated with a user from a first wearable device worn by the user; collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user; calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user; and sending, by the processor, an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-8, 10-11, 17 and 21-27 depend on and further limit of independent claim 1, therefore claims 2-8, 10-11, 17 and 21-27 are considered allowable for the same reason.
Regarding claim 19, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 19 "A non-transitory computer-readable storage device storing instructions which, when executed by a processor deployed in a communication network, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user
Prior arts of record fail to disclose “A non-transitory computer-readable storage device storing instructions which, when executed by a processor deployed in a communication network, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 20, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 20 "An apparatus, comprising: a processor deployed in a communication network; and a non-transitory computer-, wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.".
Prior arts of record fail to disclose “An apparatus, comprising: a processor deployed in a communication network; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold , wherein the likelihood is calculated as (|Lb-Lu|)* (|Sb-Su|)*(|Ab-Au|)*(|Ob-Ou|), where Lb represents a baseline stride length, Lu represents a stride length of the user, Sb represents a baseline speed for a mode of motion indicated by the gait information, Su represents a speed of the user, Ab represents a baseline acceleration for the mode of motion, Au represents an acceleration of the user, Ob represents a baseline neural oscillation, and Ou represents a neural oscillation of the user; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683